                                                                       SIGNED.


                                                                       Dated: September 24, 2019




 1                                                                    _________________________________
                                                                      Paul Sala, Bankruptcy Judge
 2

 3

 4

 5                             UNITED STATES BANKRUPTCY COURT

 6                                     DISTRICT OF ARIZONA

 7     In re:                                             Proceedings in Chapter 7

 8     DAVID J. BARNETT,                                  No. 2:19-bk-09738-PS

                Debtor.
 9
       AMERICREDIT FINANCIAL SERVICES,                    ORDER TERMINATING THE
10                                                        AUTOMATIC STAY
       INC. dba GM FINANCIAL OF ARIZONA,
11              Movant,                                   Property: 2014 Mercedes-Benz C250
12     vs.

13     DAVID J. BARNETT, Debtor, and DINA
       ANDERSON, as Trustee,
14
                Respondents.
15

16           Movant, AMERICREDIT FINANCIAL SERVICES, INC. dba GM FINANCIAL OF
17   ARIZONA, having filed a Motion Seeking Termination of the Automatic Stay, through its
18   counsel Patricia Doyle-Kossick, P.L.C.; the Debtor, DAVID J. BARNETT, and the trustee,
19   DINA ANDERSON, having failed to file an objection to the Motion or the proposed form of
20   Order; the Court having considered the allegations contained in the Motion, the Court finds
21   that the property described as:
22           2014 Mercedes-Benz C250, VIN WDDGF4HB1ER306692
23

24
                                             Page 1
25   Case 2:19-bk-09738-PS         Doc 22 Filed 09/24/19 Entered 09/24/19 16:24:24                 Desc
                                    Main Document     Page 1 of 2
 1   is subject to a valid, perfected security interest and lien of Movant, which interest has not

 2   been afforded adequate protection; and good cause appearing therefor, it is

 3          ORDERED, ADJUDGED AND DECREED that the Automatic Stay Against Lien

 4   Enforcement in effect with regard to the property described as:

 5          2014 Mercedes-Benz C250, VIN WDDGF4HB1ER306692

 6   is terminated as to AMERICREDIT FINANCIAL SERVICES, INC. dba GM FINANCIAL

 7   OF ARIZONA.

 8          IT IS FURTHER ORDERED that due to the Debtor’s surrender of the property to

 9   Movant, the 14-day period of Bankruptcy Rule 4001(a)(3) is hereby waived and Movant may

10   execute on this order upon its entry.

11

12                          ORDER SIGNED AND DATED ABOVE

13

14

15

16

17

18

19

20

21

22

23

24
                                              Page 2
25   Case 2:19-bk-09738-PS          Doc 22 Filed 09/24/19 Entered 09/24/19 16:24:24                  Desc
                                     Main Document     Page 2 of 2
